DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to claims filed and amended 03/12/2019. Claims 2-5, 7, 8, 10-13 and 15 are amended. Claims 18-20 are new. Claims 1-20 are pending.
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the prior art of record fails to teach or suggest “A shift register unit, comprising a first input circuit, a second input circuit, an output circuit, a first pull-down control circuit, a second pull-down control circuit, a third pull-down control circuit, a fourth pull-down control circuit, a first pull-down circuit and a second pull-down circuit; wherein the first input circuit is connected to a first signal terminal, a first voltage terminal and a pull-up node, and configured to output a voltage of the first voltage terminal to the pull-up node under a control of the first signal terminal, the second input circuit is connected to a second signal terminal, a second voltage terminal and a pull-up node, and configured to output a voltage of the second voltage terminal to the pull-up node under a control of the second signal terminal; the output circuit is connected to a clock signal terminal, the pull-up node and the signal output terminal, and configured to output a clock signal of the clock signal terminal to the signal output terminal under a control of the pull-up node; the first pull-down control circuit is connected to the pull-up node, a third voltage terminal, a fourth voltage terminal and a first pull-down node, and configured to control a level of the first pull-down node; the second pull-down control circuit is connected to a fifth voltage terminal, the third voltage terminal and the first pull-down node, and configured to output a voltage of the third voltage terminal to the first pull-down node under a control of the fifth voltage terminal; the first pull-down circuit is connected to the first pull-down node, the third voltage terminal and the signal output terminal, and configured to output a voltage of the third voltage terminal to the signal output terminal under a control of the first pull-down node; the third pull-down control circuit is connected to the pull-up node, the third voltage terminal, the fifth voltage terminal and a second pull-down node, and configured to control a level of the second pull-down node; the fourth pull-down control circuit is connected to the fourth voltage terminal, the third voltage terminal and the second pull-down node, and configured to output a voltage of the third voltage terminal to the second pull-down node under a control of the fourth voltage terminal; and terminal; and the second pull-down circuit is connected to the second pull-down node, the third voltage terminal and the signal output terminal, and configured to output a voltage of the third voltage terminal to the signal output terminal under a control of the second pull-down node”.
Prior art considered includes US PG Publication No. 2015/0243238 to Jung et al..

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624